Citation Nr: 1702926	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-19 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the right knee, limited extension, rated 10 percent disabling prior to February 18, 2013, and 40 percent disabling from February 18, 2013.

2.  Entitlement to a rating in excess of 10 percent for right knee instability.

3.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right fifth metacarpal.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. N., Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy for in excess of six years, including from January 1988 to October 1994.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran requested to testify before the Board in support of these claims.  After VA acknowledged this request and informed him of the date and time of the hearing, however, the Veteran failed to report.  As he did not request a postponement thereof, the Board deems his hearing request withdrawn.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.  

The claims of entitlement to a rating in excess of 10 percent for right knee instability and a rating in excess of 10 percent for residuals of a fracture of the right fifth metacarpal are addressed in the REMAND portion of the decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 18, 2013, degenerative joint disease limited the Veteran's right knee extension to at least 30 degrees.  

2.  During the course of this appeal, degenerative joint disease did not limit the Veteran's right knee extension to at least 45 degrees, including on repetitive use or during flare-ups.  

3.  The rating criteria reasonably describe the level of severity and symptomatology of this right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 40 percent rating for degenerative joint disease of the right knee, limited extension, prior to February 18, 2013, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5261 (2016). 

2.  The criteria for entitlement to a rating in excess of 40 percent for degenerative joint disease of the right knee, limited extension, from February 18, 2013, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5261 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records VA should obtain on his behalf, or that the most recent examinations he underwent during the course of this appeal are inadequate to decide these claims.  No further notification or assistance is thus necessary.  

Analysis

The Veteran initially sought a rating in excess of 10 percent for limitation of right knee extension and a separate rating for limitation of right knee flexion.  By rating decision dated February 2013, the RO granted these benefits in part by increasing the rating assigned the limitation of extension to 40 percent, from February 18, 2013, and granting the Veteran a separate 10 percent rating for the right knee flexion.  The Veteran now seeks an earlier effective date for the assignment of the 40 percent rating.  As explained below, the evidence supports the Veteran's entitlement to this benefit.  

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability due to damage or infection in the parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45. 

Regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R.  
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  

With any form of arthritis, painful motion is an important factor.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Pain, however, must actually affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In other words, although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other cases, like here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, even in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different ratings, a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Here, contrary to the RO, the Board finds that, during the course of this appeal, the Veteran's right knee disability neither worsened nor improved to such an extent separate ratings should be assigned.  

Schedular

Prior to February 18, 2013

The Veteran has degenerative joint disease affecting his right knee.  Prior to February 18, 2013, the RO rated the limited extension caused by this disease as 10 percent disabling pursuant to DC 5261.  See 38 C.F.R. § 4.71a, DC 5003 (degenerative arthritis to be rated based on limitation of motion of the joint involved); see also 38 C.F.R. § 4.71a, DC 5261 (governing ratings of limitation of extension of the leg).  The RO rated both instability and limited flexion caused by this disease separately, also as 10 percent disabling.  The issue addressed in this decision involves the severity of the limited extension only. 

DC 5261 provides that a 10 percent rating is assignable for extension of the leg limited to 10 degrees.  A 20 percent rating is assignable for extension of the leg limited to 15 degrees.  A 30 percent rating is assignable for extension of the leg limited to 20 degrees.  A 40 percent rating is assignable for extension of the leg limited to 30 degrees.  A 50 percent rating is assignable for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

In a February 2015 Decision Review Officer Decision, the RO referred to a treatment record dated February 18, 2013, which shows that the Veteran's right knee extension was limited to 33 degrees, limitation of motion so severe, it warranted an increased rating to 40 percent under DC 5261.  The RO assigned that increase an effective date corresponding to the date of the treatment visit, but other treatment records in the claims file show that the Veteran had 40 percent disabling limited right knee extension prior to that time, including during the course of this appeal (Veteran filed claim for increase for right knee arthritis in February 2011).

During private treatment visits in 2010 and early 2011, multiple doctors noted that the Veteran had normal extension.  In February 2011, the Veteran filed his claim, indicating that his right knee disability had worsened.  Indeed, x-rays taken in February 2012 revealed more severe right knee arthritis and, in May 2011 and May 2012, during VA right knee examinations, the Veteran exhibited limitation of right knee extension to 10 degrees.  Thereafter, including in May, August, September and October 2012, the Veteran exhibited greater limitation of extension, or more specifically, extension limited to 30 degrees.  Limitation of extension this severe warrants the assignment of a 40 percent rating, prior to February 18, 2013.

A rating in excess of 40 percent, prior to February 18, 2013, is not assignable, however.  During this time period, the Veteran never exhibited right knee extension limited to at least 45 degrees, including on repetitive use or during flare-ups.  

Since February 18, 2013

A rating in excess of 40 percent, from February 18, 2013, is also not assignable.  Since February 18, 2013, the Veteran has not exhibited right knee extension limited to at least 45 degrees, including on repetitive use or during flare-ups.  


Extraschedular

In certain circumstances, the Board may assign an increased rating on an extraschedular basis, but not in the first instance.  When the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Director is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

If the claimant or the evidence raises the question of entitlement to a higher rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  This comparison must take into account the collective impact of all of the claimant's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (discussing the application of the combined effect analysis and the interplay of the first two elements of Thun).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

The Veteran asserts interference with employment, but primarily due to a lumbar spine disability and depression.  Regardless, referral for extraschedular consideration is not necessary.  Rather, the rating criteria adequately describe the level of severity and symptomatology of this particular knee disability by contemplating limitation of right knee extension only and describing the severity of such limitation in terms of degrees.  All other conditions affecting the Veteran's right knee are separately service connected.  

Conclusion

The Board has considered whether this 40 percent rating violates the "amputation rule", which ensures the combined rating for disabilities of an extremity do not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  The combined rating for knee disabilities, with an amputation at the middle or lower thirds of the leg, is not to exceed the 60 percent rating of DC 5162.  The combined rating for thigh disabilities, depending upon the level of amputation, is not to exceed 80 or 90 percent.  38 C.F.R. § 4.71a, DC 5162.

Here, the Veteran's right lower extremity disabilities include three right knee conditions and one right leg or thigh condition.  The Veteran is rated 40 percent disabled due to limited right knee extension, 40 percent disabled due to radiculopathy associated with a lumbar spine disability, 10 percent disabled due to limited right knee flexion, and 10 percent disabled due to right knee instability.  The resulting combined rating for the right leg, as per 38 C.F.R. § 4.25, Table I-Combined Ratings Table, is thus 71 percent.  That is, 40 combined with 40 yields 64, 64 combined with 10 yields 68, 68 combined with 10 yields 71.  

According to the application of the bilateral factor, explained in 38 C.F.R. § 4.26, when a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to the degree of disability.  Here, the Veteran's combined rating results, in part, from radiculopathy of both lower extremities, entitling the Veteran to a bilateral factor.  Accordingly, 10 percent of 71, noted above, is 7.1 percent, which when added to the 71 percent rating equals 78.1, rounded to 78 percent.  As 78 is less than the maximum rating of 80 or 90 percent under the amputation rule, the 40 percent rating the Board has assigned does not violate such rule.  

The 40 percent ratings noted above are the most appropriate given the evidence of record.  In reaching this conclusion, the Board considered the complete history of the disability at issue as well as the current clinical manifestations and the effect this disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41.  


ORDER

A 40 percent rating for degenerative joint disease of the right knee, limited extension, prior to February 18, 2013, is granted.  

A rating in excess of 40 percent for degenerative joint disease of the right knee, limited extension, from February 18, 2013, is denied.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to a rating in excess of 10 percent for right knee instability and a rating in excess of 10 percent for residuals of a fracture of the right fifth metacarpal, but additional action is necessary before the Board proceeds.  

During the course of this appeal, the RO assisted the Veteran by affording him VA examinations of his right knee and right hand.  Unfortunately, the reports of these examinations are inadequate to decide these claims.  As the Veteran's representative points out in his October 2016 Informal Hearing Presentation, during the most recent VA right knee examination, conducted in July 2013, the examiner was unable to test the stability of the Veteran's right knee.  As the Veteran is now claiming that this disability has worsened, another VA examination is needed.  

Also, during VA and private treatment visits, providers indicated the Veteran's right hand is deformed secondary to the right fifth metacarpal fracture, resulting in symptoms commonly associated with nerve damage.  To date, however, the Veteran has not undergone a VA neurological examination for the purpose of determining whether the 10 percent rating currently in effect for this disability contemplates not only symptoms affecting his joints, but also symptoms affecting his neurological system.  

Accordingly, these claims are REMANDED for the following action:

1.  Afford the Veteran a right knee examination for the purpose of determining whether and to what extent he has instability of the right knee.  Ask that examiner to do the following:

a.  Review all pertinent evidence of record, including post-service treatment records establishing the Veteran uses an ambulatory aid, but not necessarily due to a right knee disability.  

b.  Indicate whether the Veteran has right knee instability and, if so, characterize such instability as slight, moderate or severe.

c.  If testing for instability is not possible, explain why.

d.  If no instability is shown on examination, focus on the Veteran's treatment records and indicate whether the fact that the Veteran uses an ambulatory aid could be construed as evidence of right knee instability.  

e.  Provide rationale with references to the record for each opinion expressed.

2.  Afford the Veteran a right hand examination for the purpose of determining whether the Veteran has neurological residuals of the fracture of his right fifth metacarpal.  Ask that examiner to do the following:

a.  Review all pertinent evidence of record, including post-service treatment records showing a deformity with not only decreased mobility, but also weakness and numbness.  

b.  Record in detail the Veteran's history of right hand symptoms.  

c.  Describe the nature of the Veteran's right hand deformity, including whether and to what extent it involves nerve damage.  

d.  If so, identify all affected nerves and characterize such damage as mild, moderate or severe.  

e.  Provide rationale with references to the record for each opinion expressed.

3.  Review the examination reports to ensure they comply with the above instructions.  If either does not, return it to the examiner for correction.

4.  Readjudicate.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  See 38 U.S.C.A. §§ 5109B, 7112 (requiring all claims remanded by the Board or United States Court of Appeals for Veterans Claims be handled in an expeditious manner).  


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


